
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 582
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2009
			Ms. Waters submitted
			 the following resolution; which was referred to the
			 Committee on Financial
			 Services
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that children have a right to adequate
		  housing.
	
	
		Whereas the House of Representatives is concerned about
			 the depth of the economic recession and the growing number of homeless families
			 and youth;
		Whereas children who are without adequate housing may be
			 placed in unsafe and hazardous environments;
		Whereas the Department of Housing and Urban Development
			 (HUD) has estimated that 28 percent of homeless families are unsheltered due to
			 the lack of affordable housing and emergency shelter for families in
			 communities throughout the United States;
		Whereas the gap between the availability of affordable
			 housing and emergency shelter and family need jeopardizes the safety and
			 well-being of homeless children;
		Whereas in the most recent one-night count of homelessness
			 by the Urban Institute, nearly 200,000 children in families were homeless, with
			 hundreds of thousands more children experiencing at least one night of
			 homelessness over the course of a year, and millions more children living in
			 substandard, overcrowded, or other precarious situations, placing such children
			 at heightened risk of illness, serious injury, hunger, and educational
			 delay;
		Whereas approximately 2,000,000 unaccompanied youth
			 experience at least one night of homelessness over the course of a year;
		Whereas providing stable housing to
			 homeless families dramatically improves family reunification as, according to
			 the Family Unification Program of the Department of Housing and Urban
			 Development, 94 percent of homeless families that were provided stable housing
			 for 12 months were reunified, compared to 70 percent of homeless families who
			 were not provided such stable housing;
		Whereas providing stable housing to
			 homeless families improves family preservation as, according to the Family
			 Unification Program of the Department of Housing and Urban Development, 90
			 percent of homeless families that were provided stable housing for 12 months
			 remained intact, compared to 65 percent of homeless families who were not
			 provided such stable housing;
		Whereas Congress has asserted a commitment
			 to protecting children from neglect and abuse by authorizing and appropriating
			 funds for the Child Abuse Prevention and Treatment Act, the Adoption Assistance
			 and Child Welfare Act of 1980, and the Adoption and Safe Families Act of 1997;
		Whereas children are not only homeless within a family
			 unit, but also as unaccompanied youth;
		Whereas many homeless unaccompanied youth experience child
			 abuse, neglect, or both;
		Whereas many homeless unaccompanied youth avoid shelters
			 and other services because they fear being taken into the foster care
			 system;
		Whereas each year approximately 24,000 youth turn 18 or 21
			 and consequently age out of foster care, often lacking the
			 financial, social, and personal resources to live independently;
		Whereas in 1944, President Franklin Roosevelt declared
			 that the United States had adopted a second Bill of Rights,
			 including the right to a decent home;
		Whereas the United States signed the Universal Declaration
			 of Human Rights in 1948, recognizing housing as a human right;
		Whereas the United States signed the
			 International Covenant on Economic, Social and Cultural Rights in 1977 and the
			 Convention on the Rights of the Child in 1995 and, although the United States
			 has not yet ratified such treaties, it is committed to uphold the object and
			 purpose of such treaties, including the right of children to adequate housing;
			 and
		Whereas the Istanbul Declaration on Human Settlements,
			 signed by the United States in 1996, recognizes the right to adequate housing
			 and the particular needs of children and youth for safe, healthy, and secure
			 living conditions: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)children and youth
			 have a right to adequate housing;
			(2)homelessness poses significant harm and
			 costs to children and youth in the United States;
			(3)there are an
			 unacceptably large number of children and youth in the United States who
			 experience homelessness every year, often due to the lack of affordable housing
			 for their families;
			(4)projects that
			 provide services to parents and other caretakers to prevent possible
			 homelessness of youth in crisis should be created and maintained;
			(5)programs at the Federal, State, and local
			 levels that address the housing needs of low-income families should be
			 developed and implemented; and
			(6)whenever it is in
			 their best interests, children have a right to be housed with their
			 families.
			
